MEMORANDUM *
Mario Perez-Chavez appeals his sentence. We find that the district court did not err by categorically refusing to consider whether to disagree with the policy underlying the United States Sentencing Guidelines’ sentence enhancement for aliens with felony convictions.
First, the district court did consider the policy behind the sentencing enhancement, and found that it was justified.
More importantly, Kimbrough v. United States, - U.S. -, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007), does not impose an affirmative duty to consider whether to disagree with the Guidelines in every sentencing decision. Rather, it gives a district judge discretion to do so.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.